[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT

                                                                 FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 06-12621                  September 12, 2006
                         Non-Argument Calendar            THOMAS K. KAHN
                                                                CLERK

                  D. C. Docket No. 01-00086-CV-WLS-1

JOHN J. ELEY,
LORI A. ELEY,

                                               Plaintiffs-Appellants,

                                  versus

BAPTIST HOSPITAL WORTH COUNTY INCORPORATED,
M.D. EDWIN ADOLFO HERRERA, et al.,

                                               Defendants-Appellees.



                Appeal from the United States District Court
                    for the Middle District of Georgia


                          (September 12, 2006)


Before TJOFLAT, DUBINA and CARNES, Circuit Judges.

PER CURIAM:
      Appellants, Dr. John L. Eley (“Eley”) and Lori A. Eley (referred to

collectively as “the Eleys”), appeal the district court’s order granting summary

judgment to defendants/appellees, Baptist Hospital Worth County, Inc. (“the

hospital”), Dr. Edwin Adolfo Herrera (“Dr. Herrera”), and various nurses and

hospital employees, on the Eleys’ claim of medical malpractice. Eley alleges that

the defendants’ acts and omissions while he was in the hospital caused him to

develop reflex sympathetic distrophy n/k/a complex regional pain syndrome – type

I (“RSD”). Eley also alleges that the RSD has rendered him permanently injured

and permanently disabled. In support of his claim, Eley presents testimony from

four medical experts: Nancy Moureau, a licensed registered nurse, Dr. Richard

Hoffman, a psychologist, Dr. Robert Schelper, a pathologist, and Dr. Anthony

Kirkpatrick, a pain management specialist.

                                    DISCUSSION

      The district court granted summary judgment to the defendants on the basis

that the Eleys did not present any admissible expert testimony that Eley’s RSD

was caused by defendants’ negligence. We review de novo the district court’s

order granting summary judgment, applying the same legal standards that bound

the district court. Giddens v. Equitable Life Assurance Soc’y of the U.S., 445 F.3d
1286, 1292 n. 4 (11th Cir. 2006).

                                         2
        In a diversity case , liability is determined in accordance with the law of the

state where the alleged wrong occurred. See 28 U.S.C. § 1332; Erie R.R. Co. v.

Tompkins, 304 U.S. 64, 58 S. Ct. 817 (1938). Georgia law controls this case

because it is a case of medical malpractice where the alleged tortious acts were

committed in Georgia. To make a claim for medical malpractice in Georgia, a

plaintiff must prove: “(1) the duty inherent in the health care provider-patient

relationship; (2) breach of that duty by failing to exercise the requisite degree of

skill and care; and (3) that this failure is the proximate cause of the injury

sustained.” Smith v. Am. Transitional Hosps., Inc., 330 F. Supp. 2d 1358, 1361

(S.D. Ga. 2004) (quoting Knight v. West Paces Ferry Hosp., Inc., 585 S.E.2d 104,

105, 262 Ga. App. 220 (Ga. App. 2003)). In order to prove the causation prong, a

plaintiff must present expert medical testimony. See Smith, 330 F. Supp. 2d at

1363.

        The record demonstrates that the Eleys failed to present the requisite

credible expert testimony to support proof of causation, and they are therefore

unable to establish a prima facie case of medical malpractice against the

defendants. At most, the Eleys’ nurse expert opines that the IV therapy was

improperly administered under established standards. However, the Eleys do not

present competent medical expert opinion that the improper administration of the

                                            3
IV therapy was a cause of Eley’s RSD. Accordingly, we affirm the district court’s

grant of summary judgment in favor of the defendants.

      AFFIRMED.




                                        4